Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-14-00313-CV

                                 In the INTEREST OF M.H., a Child

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CI-15779
                           Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 18, 2014

DISMISSED

           On April 29, 2014, Linda Fuentes filed a notice of restricted appeal from the trial court’s

order signed January 22, 2014. The clerk’s record was due May 29, 2014, but was not filed. The

Bexar County District Clerk filed a notification stating the clerk’s record was not filed because

appellant had not paid or made arrangements to pay the clerk’s fee to prepare the record and is not

entitled to appeal without paying the fee. On June 3, 2014, we ordered appellant to provide written

proof to this court on or before June 10, 2014, that either (1) the clerk’s fee has been paid or

arrangements have been made to pay the clerk’s fee; or (2) she is entitled to appeal without paying

the clerk’s fee. We cautioned appellant that if she failed to respond within the time provided, this

appeal would be dismissed. See TEX. R. APP. P. 37.3(b); 42.3(c). Appellant has not filed a

response.
                                                     04-14-00313-CV


We therefore order this appeal dismissed.


                                        PER CURIAM




                                      -2-